MEMORANDUM **
Joseph Lee Mosley appeals pro se the district court’s judgment entered following a jury verdict in favor of defendants in his 42 U.S.C. § 1983 action alleging use of excessive force. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Sullivan v. United States Dep’t of the Navy, 365 F.3d 827, 832 (9th Cir.2004) (exclusion of expert evidence); Flowers v. First Hawaiian Bank, 295 F.3d 966, 976 (9th Cir.2002) (denial of leave to amend), and we affirm.
The district court acted within its discretion in not allowing Mosley’s expert witness Dr. Hassan to testify because the doctor’s testimony was irrelevant to the issue before the jury, whether the correctional officer knew that Mosley had a prior wrist injury at the time of the incident. See Fed.R.Evid. 403.; De Anda v. City of Long Beach, 7 F.3d 1418, 1423 (9th Cir. 1993).
The district court did not abuse its discretion in denying Mosley leave to amend his complaint to add additional defendants. The district court denied leave without *921prejudice to Mosley filing a proper motion for leave to amend. Mosley did not do so.
Mosley’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.